NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       NOV 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

LEEANN E. ARCHULETA,                            No.    19-17546

                Plaintiff-Appellant,            D.C. No.
                                                2:15-cv-01608-MMD-VCF
and

MICHAEL B. DICKENS,                             MEMORANDUM*

                Plaintiff,

 v.

CORRECTIONS CORPORATION OF
AMERICA, DBA Nevada Southern
Detention Center,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                  Miranda M. Du, Chief District Judge, Presiding

                      Argued and Submitted October 5, 2020
                               Portland, Oregon

Before: PAEZ and RAWLINSON, Circuit Judges, and PREGERSON,** District
Judge.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Dean D. Pregerson, United States District Judge for
the Central District of California, sitting by designation.
      LeeAnn Archuleta (“Archuleta”) appeals the district court’s order granting

summary judgment to Corrections Corporation of America (“CCA”) on her claim

of retaliation under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et

seq. (“Title VII”). We have jurisdiction under 28 U.S.C. § 1291. We review de

novo the district court’s grant of summary judgment. See Bravo v. City of Santa

Maria, 665 F.3d 1076, 1083 (9th Cir. 2011). Because the district court erred in

concluding that Archuleta did not engage in protected activity under Title VII, we

reverse and remand for further proceedings.

      To establish a prima facie case of retaliation under Title VII, a plaintiff must

show that (1) she engaged in protected activity; (2) she suffered a materially

adverse employment action; and (3) there was a causal link between the protected

activity and the adverse action. Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054,

1064 (9th Cir. 2002). The district court granted summary judgment to CCA

because Archuleta did not demonstrate that she engaged in protected activity. We

disagree.

      The “protected activity” prong arises directly from the text of Title VII. An

employer subject to Title VII may not discriminate against an employee because

she “has opposed any practice made . . . unlawful” by Title VII. 42 U.S.C. §

2000e-3(a). “Oppose” in the statute “goes beyond active, consistent behavior in

ordinary discourse, where we would naturally use the word to speak of someone


                                          2
who has taken no action at all to advance a position beyond disclosing it.”

Crawford v. Metro. Gov't of Nashville & Davidson Cty., Tenn., 555 U.S. 271, 277

(2009). Filing an internal complaint pursuant to an established reporting procedure,

raising concerns in a discussion with a human-resources representative, or filing an

EEOC complaint are all protected activities. See, e.g., Villiarimo, 281 F.3d at 1064

(internal complaint); Dawson v. Entek Int'l, 630 F.3d 928, 936 (9th Cir. 2011)

(human-resources complaint and discussion); Cohen v. Fred Meyer, Inc., 686 F.2d

793, 797 (9th Cir. 1982) (EEOC complaint). The action that the employee opposes

need not actually violate Title VII; a “reasonable belief that the employment

practice she protested was prohibited under Title VII” is sufficient. Trent v. Valley

Elec. Ass’n Inc., 41 F.3d 524, 526 (9th Cir. 1994).

      Archuleta was subject to an incident in which Harley Lappin (“Lappin”),

CCA’s Chief Operating Officer, took hold of her hand during a tour of the prison

facility in which she worked, and, while looking at a ring on her finger stated,

“Boy, he must really love you.” Archuleta told her supervisor, the prison warden,

about the incident. Although Archuleta did not file an internal complaint or initiate

an investigation of the incident, her supervisor did. Archuleta participated in

questioning about the incident by an outside attorney investigator. She stated to the

investigator that she felt “uncomfortable” with Lappin’s behavior and thought the

incident had been “odd.”


                                          3
      Archuleta’s participation in the investigation and her description of the

COO’s “odd” behavior that made her feel “uncomfortable” was sufficient

engagement in protected activity under Title VII to support a retaliation claim. See

Crawford, 555 U.S. at 277 (“[A] person can ‘oppose’ [discrimination] by

responding to someone else’s question just as surely as by provoking the

discussion . . .”). She gave, “an ostensibly disapproving account of . . . sexually

obnoxious behavior” committed by a superior in her place of employment. Id. at

276. She conveyed her feelings regarding the incident through internal procedures

by speaking to the warden and to the attorney investigator. See Silver v. KCA, Inc.,

586 F.2d 138 (9th Cir. 1978). And, although Archuleta did not use specific

terminology to characterize Lappin’s conduct as sexual harassment in violation of

Title VII, she clearly conveyed her discomfort with it. Her view was reasonable, as

evidenced by the fact that others, including the warden, determined that an

investigation for sexual harassment was warranted.

      The district court erred in concluding that Archuleta’s subsequent written

statement to the investigator stripped her initial reports to the warden and

investigator of their status as “protected activity.” Therefore, we reverse the district

court’s summary judgment ruling in favor of CCA. Because the district court did

not address the other elements of Archuleta’s prima facie case, we decline to do so

here. On remand, the district court should address them in the first instance.


                                           4
REVERSED and REMANDED.




                         5